IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-51099
                            Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

KEITH DWAYNE WARD, also known as
Kieth D. Waters,

                                               Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. A-93-CR-124-ALL-JN
                        - - - - - - - - - -
                           August 4, 1999

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Keith Dwayne Ward, federal prisoner # 53650-065 E/B, appeals

the district court’s denial of his motion to vacate the fine and

restitution portions of his sentence so that he may be resentenced

pursuant to a payment plan set by the district court.            Ward argues

that the district court improperly delegated authority for setting

the payment schedule for his financial obligations to the Bureau of

Prisons (BOP) and the U.S. Probation Office.

     The district court lacked jurisdiction to entertain Ward’s

motion,   and   his   argument   that   the   district   court   improperly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
delegated authority with respect to his fine has no basis in fact.

See United States v. Hatten, 167 F.3d 884, 886-87 (5th Cir. 1999).

Therefore, the district court’s order is VACATED and this case is

REMANDED with instructions to enter an order dismissing the motion

for lack of jurisdiction.

VACATED and REMANDED.




                                2